UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the fiscal year ended October 31, 2012 OR o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from to Commission file number 0-27119 SCIVANTA MEDICAL CORPORATION (Exact name of registrant as specified in its charter) Nevada 22-2436721 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 215 Morris Avenue, Spring Lake, New Jersey (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (732) 282-1620 Securities registered under Section 12(b) of the Act: None Securities registered under Section 12(g) of the Act: common stock, par value $0.001 (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes o No ý Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes o No ý Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes ý No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ý No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. ý Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company ý (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No ý As of April 30, 2012, the aggregate fair value of the registrant’s common stock held by non-affiliates was approximately $1,170,000. As of January 25, 2013, there were 45,318,839 shares of the registrant’s common stock outstanding. DOCUMENTS INCORPORATED BY REFERENCE None ii SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS Certain information included in this annual report on Form 10-K and other filings of the registrant under the Securities Act of 1933, as amended (the “Securities Act”), and the Securities Exchange Act of 1934, as amended (the “Exchange Act”), as well as information communicated orally or in writing between the dates of such filings, contains or may contain “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995, Section 27A of the Securities Act and Section 21E of the Exchange Act.All statements other than statements of historical fact are “forward-looking statements” for purposes of federal and state securities laws, including, but not limited to, any projections of earnings, revenue or other financial items; any statements of the plans, strategies and objectives of management for future operations; any statements concerning proposed new services or developments; any statements regarding future economic conditions or performance; any statements of belief; and any statements of assumptions underlying any of the foregoing. Forward-looking statements may include the words “may”, “could”, “estimate”, “intend”, “continue”, “believe”, “expect” or “anticipate” or other similar words.These forward-looking statements present our estimates and assumptions only as of the date of this annual report on Form 10-K.Except as may be required under applicable securities laws, we do not intend, and undertake no obligation, to update any forward-looking statement.You should, however, consult further disclosures we make in future filings of our annual reports on Form 10-K, quarterly reports on Form 10-Q and current reports on Form 8-K.Additionally, the safe harbor provisions of the Private Securities Litigation Reform Act of 1995 most likely do not apply to our forward-looking statements because we are considered a penny stock issuer. iii SCIVANTA MEDICAL CORPORATION INDEX TO FORM 10-K PART I Item 1. Business 1 Item 1A. Risk Factors 10 Item 1B. Unresolved Staff Comments 10 Item 2. Properties 10 Item 3. Legal Proceedings 10 Item 4. Mine Safety Disclosures 10 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 11 Item 6. Selected Financial Data 12 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 17 Item 8. Financial Statements and Supplementary Data 17 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 17 Item 9A. Controls and Procedures 17 Item 9B. Other Information 18 PART III Item 10. Directors, Executive Officers and Corporate Governance 20 Item 11. Executive Compensation 25 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 28 Item 13. Certain Relationships and Related Transactions, and Director Independence 32 Item 14. Principal Accountant Fees and Services 33 PART IV Item 15. Exhibits and Financial Statement Schedules 33 SIGNATURES 34 iv PART I Item 1.Business General Scivanta Medical Corporation (“Scivanta”), originally incorporated in New Jersey on November 29, 1982, is currently a Nevada corporation headquartered in Spring Lake, New Jersey.Scivanta currently does not sell any products or technologies. From our inception through the fiscal year ended October 31, 2004, our business included, at one time or another, the distribution of over the counter medical devices and supplies, such as condoms and alcohol preparation pads, and generic and name brand pharmaceuticals.Our business also included the sale of a hormone replacement therapy drug, which was manufactured and supplied to us by a third party manufacturer.Our products generally were sold by distributors or wholesalers to pharmacies or directly to customers through mail order.During this time period we also were developing safety syringes that were intended to reduce accidental needle sticks of medical service providers.Due to vendor disputes, low profit margins and/or minimal market opportunities, we ceased selling and/or developing all of the aforementioned products. On November 10, 2006, we licensed the exclusive world-wide rights to develop, manufacture and distribute the Scivanta Cardiac Monitoring System (the “SCMS”), a minimally invasive two-balloon esophageal catheter system used to monitor cardiac performance.The SCMS is currently in the development stage, however, since the end of fiscal 2009 all development activity has ceased as we attempt to raise additional financing.See “Item 1. Business – Strategy for Business Development - SCMS.”Scivanta has not made a $105,000 payment due under its current license agreement regarding the SCMS and can be placed in default by the licensor in accordance with the default provisions of the license agreement.See “Item 1. Business – Scivanta Agreements – SCMS License Agreement.” Strategy for Business Development Scivanta is currently operating on a limited basis as we continue to seek additional financing.If we are able to secure additional financing, then it is our intent to follow the strategy for business development as described below. SCMS The essential hardware, software and catheter components for the SCMS have been completed.Scivanta currently has a fully assembled SCMS device that has been used in initial clinical trials.The two major items remaining in the development of the SCMS are the completion of the clinical trials and the design and engineering of the production model of the SCMS. We conducted an initial clinical trial for the SCMS in Buffalo, New York at Kaleida Health/Millard Fillmore Hospital.This initial clinical trial commenced in October 2008 and was completed in March 2009.The initial clinical trial was designed to obtain data concerning the safety and efficacy of the SCMS by comparing data obtained from the SCMS with that generated during a left heart catheterization performed by a cardiologist in the cardiac catheterization unit.In particular, the initial clinical trial focused on comparing the mean left atrial pressure measurements detected with the SCMS to left ventricular end-diastolic pressure readings measured in a simultaneous left heart catheterization procedure.These measurements of cardiac performance are used by physicians in the critical evaluation of a patient’s cardiac health. 1 In five patients enrolled in the initial clinical trial, the mean left atrial pressure as determined by the SCMS matched the left ventricular end-diastolic pressure as determined by the left heart catheterization procedure within 0.1mmHg to 0.5mmHg, which translates into a maximum deviation of 3.3% when compared to the left heart catheterization data.These results for the SCMS are considered by Scivanta to be highly accurate.Two additional patients enrolled in the initial clinical trial, but the data collected was incomplete and therefore not considered relevant.There were no adverse events reported during the course of the initial clinical trial. Subject to the receipt of additional funding, we expect to test a minimum of 40 additional patients in clinical trials at approximately three additional sites.These multi-center clinical trials are expected to take approximately two months to complete from the date they commence.The length of time and the number of patients tested in the clinical trials could change depending on the rate of patient recruitment and the data results produced. The design and engineering of the production model will run concurrent with the clinical trials.In addition, we must also receive the appropriate regulatory approvals before the SCMS can be marketed in the United States or abroad.Scivanta will submit its 510(k) premarket notification for the SCMS to the United States Food and Drug Administration (“FDA”) once it has obtained sufficient clinical data for the SCMS.Upon completion of the SCMS production model, we plan to seek European Union market approval (CE mark). We will not be able to complete the clinical trials or the design and engineering of the production model of the SCMS without obtaining additional cash through an equity and/or debt financing or through corporate partnerships.We continue to pursue potential investors and from time to time engage placement agents to assist in this endeavor.No assurances can be given that we will be able to obtain sufficient capital to finish the development of the SCMS through any corporate partnerships or through equity and debt financings.In addition, no assurances can be given that if we successfully develop and market the SCMS, such product will become profitable. Depending upon our ability to secure additional financing, the length of the clinical trials and the length of the FDA’s review, Scivanta estimates that it could have 510(k) premarket notification clearance from the FDA for the SCMS within twelve to eighteen months of obtaining sufficient financing, which will allow Scivanta to commence sales of the SCMS in the United States shortly thereafter.Scivanta estimates that it could be in a position to commence European sales within three to six months following the commencement of sales in the United States. Other Potential Product Acquisitions In addition to developing the SCMS, our strategy for business development, once sufficient funding is obtained, will focus on the acquisition, through licensing or purchasing, of technologies, products or services that are sold or are capable of being sold in a specialty or niche market.Technologies, products or services of interest include, but are not limited to, medical devices, pharmaceuticals and other proprietary technologies, patented products or services.Specialty or niche-market technologies, products or services, in comparison to commodities, generally offer greater operating margins.These products are distributed through specialty distributor networks, manufacturer representatives or other specialized channels to the original equipment manufacturer market, supplier and provider markets and to the general marketplace. 2 Annual sales, if any, of the prospective technologies, products or services that we will evaluate are generally less than $5 million.We believe that these technologies, products or services generally are not attractive to larger companies because they do not represent opportunities for revenues and earnings that would be material to those companies.We will consider technologies, products or services that generally experience lower sales or lack of development because of inadequate distribution channels, lack of companion products or insufficient capital. Below is a listing of criteria we intend to utilize in identifying and evaluating potential technology, product or service acquisitions: ● Whether the technology, product or service is a specialty or niche-market product which is distributed through specialty distributors. ● Whether the technology, product or service is unique or patented. ● Whether the technology, product or service has, or is capable of achieving, an attractive gross margin, usually in excess of 35%. ● Whether the prospective seller is receptive to receiving equity as part of the purchase price. ● Whether the market for the technology, product or service is expanding, but not to such a degree as to attract larger companies or result in the technology, product or service achieving commodity status. ● Whether we can access marketing channels to market and distribute the technology, product or service. No assurances can be given that we will have the financial and other resources necessary for us to acquire additional technologies, products or services or implement any part of our business development strategy.In addition, no assurances can be given that any technology, product or service that we acquire as part of our business development strategy will be profitable. Principal Product The SCMS is a minimally invasive cardiac monitoring device that will provide the primary measurements of cardiac performance, including left atrial pressure, which is a crucial measurement in monitoring cardiac challenged patients.The SCMS uses a two-balloon esophageal catheter, which is attached to a specialized computer and monitor containing proprietary software.The SCMS is designed to provide continuous, long-term cardiac performance monitoring in a cost effective manner with minimal risk to the patient. 3 The SCMS two balloon catheter is inserted into the esophagus and capitalizes on the anatomic relationship of the left atrium and aortic arch proximate to the esophagus.Once positioned, the catheter’s balloons are inflated.The wall motion in the left atrium and the aorta generates pressure changes in the respective balloons.The electronic monitoring system captures and processes signals from these pressure changes as well as data from an electrocardiogram, phonocardiogram and automated blood pressure cuff.The monitoring system then translates this raw data into relevant, real-time clinical measurements utilizing a proprietary software algorithm. The SCMS provides the following cardiac measurements:(a) mean left atrial pressure; (b) left ventricular contractility during isovolumic contraction; (c) cardiac output by pulse contour; (d) arterial pulse wave velocity; (e) left atrial transmural pressure; (f) pleural pressure; and (g) systolic time interval. The current standard of care for monitoring critically ill cardiac challenged patients suffering from various cardiovascular conditions is an invasive procedure known as pulmonary artery catheterization.That procedure requires an incision into a patient’s neck or groin and the insertion of a pulmonary artery catheter, commonly known as a Swan-Ganz catheter, into the right atrium and ventricle of the heart, and then into a pulmonary artery.That procedure must be performed within a hospital’s cardiac catheterization unit or intensive care unit. Unlike the Swan-Ganz catheter, the SCMS does not require a catheterization unit or intensive care unit to be inserted into a patient, providing Scivanta with an expanded market opportunity when compared to the Swan-Ganz.We believe that the SCMS will be used throughout a hospital including surgical suites, emergency departments and post-surgical settings.We also believe that the SCMS will ultimately be used on an outpatient basis within a physician’s office and/or surgical centers. In addition, the SCMS also provides clinical measurements of left ventricular contractility, left atrial transmural pressure and pleural pressure, which the Swan–Ganz does not provide.We believe that the measure of contractility during isovolumic contraction is an important advance offered by the SCMS, and is a distinct advantage over the Swan-Ganz catheter.Measurement of left ventricular contractility is potentially a new standard for monitoring the treatment of congestive heart failure. For additional information on the status of the SCMS development and clinical trials, see “Item 1. Business – Strategy for Business Development - SCMS.” Scivanta Agreements SCMS License Agreement On February 14, 2011, Scivanta entered into an Amended and Restated technology license agreement (the “Amended and Restated License Agreement”) with The Research Foundation of State University of New York, for and on behalf of the University at Buffalo (the “Foundation”), Donald D. Hickey, M.D. (“Hickey”) and Clas E. Lundgren (“Lundgren”).The Foundation, Hickey and Lundgren shall be collectively referred to herein as the “Licensor.”The Amended and Restated License Agreement replaced the technology license agreement entered into by Scivanta and the Licensor on November 10, 2006, as amended. 4 Pursuant to the Amended and Restated License Agreement, the Licensor granted Scivanta the exclusive world-wide rights to develop, manufacture and distribute the SCMS.The term of the Amended and Restated License Agreement ends on the later of (a) the expiration date of the last to expire patent right related to the SCMS, which is currently May 1, 2027, or (b) 17 years from the sale of the first licensed product on a country by country basis. Under the Amended and Restated License Agreement, Scivanta agreed to pay Hickey $135,000, which was paid or required to be paid as follows:(a) a cash payment of $30,000 was made to Hickey on June 3, 2011 and (b) a cash payment of $105,000 was due to Hickey on the date that is thirty (30) days after the first commercial sale of a product utilizing the licensed technology, but no later than July 31, 2012.Scivanta has not paid the $105,000 due to Hickey and, as a result, the Amended and Restated License Agreement can be placed in default by the Licensor in accordance with the default provisions discussed below. Scivanta is required to pay the Licensor a royalty of 5% of annual net sales, as defined in the Amended and Restated License Agreement, subject to certain reductions as detailed in the Amended and Restated License Agreement.Beginning with the first full year of sales of the SCMS in the United States and for two years thereafter, Scivanta is required to pay an annual minimum royalty of $100,000 to the Licensor against which any royalty on net sales paid in the same calendar year for sales in the United States will be credited.Further, beginning with the first full year of sales of the SCMS outside the United States and for two years thereafter, Scivanta is required to pay an annual minimum royalty of $100,000 to the Licensor against which any royalty on net sales paid in the same calendar year for sales outside the United States will be credited.Scivanta is also required to pay the Licensor 25% of all sublicensing revenue, as defined in the Amended and Restated License Agreement, received by Scivanta in connection with Scivanta’s sublicense of the rights granted to Scivanta under the Amended and Restated License Agreement. The Amended and Restated License Agreement also requires Scivanta to use commercially reasonable efforts to develop and market the SCMS within certain timeframes, subject to specified exceptions.If Scivanta materially fails to perform any covenant, condition or undertaking of the Amended and Restated License Agreement, including the failure to make any payments when due, the Licensor may give written notice of such default to Scivanta.If Scivanta should fail to cure such default within ninety (90) days of notice of such default, then the Licensor, at its option, may terminate the Amended and Restated License Agreement.Further, the Amended and Restated License Agreement contains standard provisions regarding indemnification and patent prosecution. Scivanta is currently in discussions with the Licensor regarding an amendment to the Amended and Restated License Agreement which, among other things, would restructure the $105,000 payment due to Hickey and would modify certain SCMS development timeframes.No assurances can be given that Scivanta and the Licensor will agree on the terms and conditions of the proposed amendment to the Amended and Restated License Agreement. Other Potential Development Agreements In the event that we are able to secure additional financing, we will enter into development agreements with third parties to assist in the final development and commercialization of the catheter, software and hardware components of the SCMS. 5 Patents and Copyrights The SCMS is the subject of seven United States patents and other corresponding patents in major international markets, including Canada, the European Union, Japan and India.The patents cover the important facets of the SCMS, including catheter design and construction, catheter positioning, monitor design, algorithms and balloon inflation techniques.The United States patents include United States Patent and Trademark Office numbers: 5,551,439; 5,570,671; 5,697,375; 6,120,442; 6,238,349; 6,432,059; and 7,527,599.In addition, the software that converts the pressure signals into useful clinical information is the subject of copyright. Manufacturing and Principal Suppliers We currently intend to outsource the manufacturing of the components for the SCMS.No formal manufacturing agreements have been entered into at this time. Distribution, Sales and Marketing We currently do not maintain a dedicated sales force and currently do not sell any products.We currently intend to outsource the distribution and sales requirements related to the SCMS.No formal distribution or sales agreements have been entered into at this time. Competition There are four primary types of devices that are used to measure cardiac performance and it is anticipated that such devices would compete with the SCMS for market share.The four types are:(a) pulmonary artery catheter (e.g. Swan-Ganz catheter); (b) trans-esophageal echocardiography; (c) pulsed doppler sonography; and (d) impedance cardiography. The pulmonary artery catheter, otherwise known as the Swan-Ganz catheter, is the established tool for monitoring cardiac performance and left atrial pressure.The Swan-Ganz catheter is inserted through a vein into the right atrium and ventricle of the heart, and threaded into the pulmonary artery.Due to the invasive nature of the Swan-Ganz catheter, it must be inserted within a hospital’s catheterization unit or intensive care unit and is not recommended for long-term cardiac monitoring.The major distributor of the Swan-Ganz catheter is Edwards Lifesciences Corporation. Trans-esophageal echocardiography, pulsed doppler sonography and impedance cardiography are all considered to be non-invasive or minimally invasive methods to measure cardiac performance.None of these products have been as successful as the Swan-Ganz catheter primarily due to the fact that these devices cannot provide cardiac measurements as precisely as a Swan-Ganz catheter. Trans-esophageal echocardiography devices measure the aortic diameter and the movement of red blood cells to determine the velocity and direction of blood flow to calculate stroke volume and thus cardiac performance.Trans-esophageal echocardiography is thought to generate inconsistent results, is dependent on technician skill and technique, is limited in the kinds of patients it can address and is time intensive.Trans-esophageal echocardiography is an imaging modality, and, accordingly, is not generally used as a device for monitoring cardiac performance.Major distributors of echocardiography devices include Siemens Medical Solutions Inc. and Philips Medical Systems. 6 Pulsed doppler sonography utilizing a doppler transducer have been utilized to generate echocardiographic images from an extracorporeal position in close proximity to the heart.This method also has not met with widespread clinical acceptance for reasons of accuracy and clinical value of the data generated.This device is not a monitoring technology, but rather an imaging technology.Arrow International, Inc. markets this type of device. Impedance cardiography uses the heart’s electrical characteristics in order to measure the heart’s mechanical, or blood flow, characteristics.The procedure is inaccurate in many circumstances, such as in patients with septic shock and/or severe aortic valve regurgitation and/or irregular heartbeats.In addition, measurements can be inaccurate if the patient moves excessively while monitoring.SonoSite, Inc. markets this type of device. Government Regulation As a developer and possible future distributor of medical devices, we are subject to regulation by, among other governmental entities, the FDA, and the corresponding agencies of the states and foreign countries in which we may sell our products.These regulations govern the introduction of new medical devices, the observance of certain standards with respect to the manufacture, testing and labeling of such devices, the maintenance of certain records, the tracking of devices, and other matters. These regulations could have a material impact on our future operations in the event we successfully develop the SCMS and implement our strategy for business development and acquire or develop additional medical devices and related products. All medical device manufacturing establishments are required to be registered with the FDA.Similarly, all categories of medical devices marketed by a company in the United States are required to be listed.This listing information must be updated pursuant to FDA regulations.The FDA can take regulatory action against a company that does not provide or update its registration and listing information.Pursuant to the Food, Drug and Cosmetic Act (the “FDC Act”), medical devices intended for human use are classified into three categories, Classes I, II and III, on the basis of the controls deemed necessary by the FDA to reasonably assure their safety and effectiveness.Class I devices are subject to general controls (for example, labeling, pre-market notification and adherence to good manufacturing practice regulations) and Class II devices are subject to general and special controls (for example, performance standards, post-market surveillance, patient registries, and FDA guidelines).Generally, Class III devices are those which must receive pre-market approval (“PMA”) from the FDA to ensure their safety and effectiveness (for example, life-sustaining, life-supporting and implantable devices, or new devices which have not been found substantially equivalent to legally marketed devices). Some Class I devices and most Class II devices require pre-market notification (510(k)) clearance pursuant to Section 510(k) of the FDC Act.Most Class III devices are required to have an approved PMA application.Obtaining PMA approval can take up to several years or more and involve preclinical studies and clinical testing.In contrast, the process of obtaining a 510(k) premarket notification clearance typically requires the submission of substantially less data and generally involves a shorter review period.A 510(k) premarket notification clearance indicates that the FDA agrees with an applicant’s determination that the product for which clearance has been sought is substantially equivalent in terms of safety and effectiveness to another medical device that has been previously marketed, but does not indicate that the product is safe and effective. 7 In addition to requiring clearance or approval for new products, the FDA may require clearance or approval prior to marketing products that are modifications of existing products.FDA regulations provide that new 510(k) premarket notification clearances are required when, among other things, there is a major change or modification in the intended use of the device or a change or modification to a legally marketed device that could significantly affect its safety or effectiveness.The developer and/or manufacturer is expected to make the initial determination as to whether a proposed change to a cleared device or to its intended use is of a kind that would necessitate the filing of a new 510(k) premarket notification. In order to conduct clinical trials of an uncleared or unapproved device, companies generally are required to comply with the FDA’s Investigational Device Exemptions regulations.For significant risk devices, the Investigational Device Exemptions regulations require FDA approval of an investigational device before a clinical study may begin.In its approval letter for significant risk investigational device studies, the agency may limit the number of patients that may be treated with the device and/or the number of institutions at which the device may be used.Device studies subject to the Investigational Device Exemption regulations, including both significant risk and non-significant risk device studies, are subject to various restrictions imposed by the FDA.Patients must give informed consent to be treated with an investigational device.The institutional review board of each institution where a study is being conducted must also approve the clinical study.The device generally may not be advertised or otherwise promoted.Unexpected adverse experiences must be reported to the FDA.The company sponsoring the investigation must ensure that the investigation is being conducted in accordance with the Investigational Device Exemptions regulations. Pursuant to the FDA’s Good Manufacturing Practices under the Quality System Regulations, a medical device manufacturer must manufacture products and maintain records in a prescribed manner with respect to manufacturing, testing and control activities.Further, the manufacturer, distributor and/or owner of a medical device is required to comply with FDA requirements for labeling and promotion of its medical devices.For example, the FDA prohibits cleared or approved devices from being marketed or promoted for uncleared or unapproved uses.The medical device reporting regulations require that a company provide information to the FDA whenever there is evidence to reasonably suggest that one of the company’s devices may have caused or contributed to a death or serious injury, or that there has occurred a malfunction that would be likely to cause or contribute to a death or serious injury if the malfunction were to recur.Additionally, the FDA imposes other requirements on medical device manufacturers, including reporting and record keeping requirements for device corrections and removals (recalls). 8 Medical device manufacturers and distributors are generally subject to periodic inspections by the FDA.If the FDA determines that a company is not in compliance with applicable laws and regulations, it can, among other things, issue a warning letter apprising the company of non-compliant conduct, detain or seize products, issue a recall, enjoin future violations and assess civil and criminal penalties against the company, its officers or its employees.In addition, it is possible that clearances or approvals could be withdrawn in certain circumstances.Failure to comply with regulatory requirements or any adverse regulatory action could have a material adverse effect on our future business, financial condition and results of operations. Medical device laws and regulations are also in effect in many of the countries in which we may conduct business outside the United States.These range from comprehensive device approval requirements for certain medical device products to simple requests for product data or certifications.The number and scope of these requirements are increasing.Medical device laws and regulations are also in effect in many of the states in which we may conduct business in the future.State and foreign medical device laws and regulations may have a material impact on us.In addition, international sales of certain medical devices manufactured in the United States, but not cleared or approved by the FDA for distribution in the United States, are subject to the FDA export requirements and policies, including a policy whereby we provide a statement to the FDA certifying that the product to be exported meets certain criteria and FDA issues a certificate to facilitate device export. Federal, state and foreign laws and regulations regarding the manufacture, sale and distribution of medical devices are subject to future changes.For example, Congress enacted the Medical Device User Fee and Modernization Act of 2002, which included several significant amendments to the prior law governing medical devices.Additionally, the FDA made significant changes to its Good Manufacturing Practices under the Quality System Regulations in 1996 and may make changes to other regulations as well.We cannot predict what impact, if any, such changes might have on our future business; however, such changes could have a material impact on us and our business, financial condition and operating results. If the FDA does not grant us a 510(k) premarket notification clearance for the SCMS, we would be required to apply for a PMA from the FDA which could significantly increase the amount of time required to receive the FDA’s approval to market the SCMS.No assurance can be given that the FDA will ultimately approve the SCMS for sale. See “Item 1. Business – Strategy for Business Development - SCMS.” When offering for sale medical devices, we may also have to comply with federal and state anti-kickback and other healthcare fraud and abuse laws.Moreover, approval may be required for a medical device by comparable governmental regulatory authorities in foreign countries prior to the commencement of clinical trials and subsequent marketing of such medical device in those countries.The approval procedure varies from country to country, and the time required may be longer or shorter than that required for FDA approval. The regulatory policies of the FDA and other regulatory bodies may change and additional governmental regulations may be enacted which could prevent or delay regulatory approval of the products we may distribute in the future.We cannot predict the likelihood, nature or extent of adverse governmental regulation that might arise from future legislative or administrative action, within the United States or abroad. 9 Insurance We maintain insurance in such amounts and against such risks as we deem prudent, although no assurance can be given that such insurance will be sufficient under all circumstances to protect us against significant claims for damages.The occurrence of a significant event not fully-insured could materially and adversely affect our business, financial condition and results of operations.Moreover, no assurance can be given that we will be able to maintain adequate insurance in the future at commercially reasonable rates or on acceptable terms. Employees David R. LaVance, President and Chief Executive Officer, and Thomas S. Gifford, Executive Vice President, Chief Financial Officer and Secretary are currently the only two employees of Scivanta.We have not experienced any work stoppages to date and we believe that our relationship with these employees is good. Item 1A.Risk Factors Scivanta is a smaller reporting company and is therefore not required to provide this information. Item 1B.Unresolved Staff Comments None. Item 2.Properties Scivanta’s principal office is located at 215 Morris Avenue, Spring Lake, New Jersey 07762.Scivanta rents approximately 2,000 square feet of office space at this location from Century Capital Associates LLC (“Century Capital”) pursuant to a sublease agreement.David R. LaVance, Scivanta’s Chairman, President and Chief Executive Officer, and Thomas S. Gifford, the Scivanta’s Executive Vice President, Chief Financial Officer and Secretary, are principals of Century Capital.This sublease agreement has a month to month term that requires sixty days written notice to terminate and a monthly rental fee of $5,000.Scivanta is responsible for all operating costs associated with the office space, including utilities, maintenance and property taxes. Item 3.Legal Proceedings None. Item 4.Mine Safety Disclosures Not applicable. 10 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities Our common stock is quoted on the NASDAQ OTC Bulletin Board under the ticker symbol “SCVM.”Since secondary market activity for shares of our common stock has been limited and sporadic, such quotations may not actually reflect the price or prices at which purchasers and sellers would currently be willing to purchase or sell such shares. The following table shows the range of high and low closing bid prices for our common stock for the period commencing November 1, 2010 through October 31, 2012 as reported by the OTC Bulletin Board.These quotations represent prices between dealers and may not include retail markups, markdowns or commissions and may not necessarily represent actual transactions. Year Ended October 31, 2012 High Low First Quarter $ $ Second Quarter Third Quarter Fourth Quarter Year Ended October 31, 2011 High Low First Quarter $ $ Second Quarter Third Quarter Fourth Quarter The NASDAQ OTC Bulletin Board is generally considered to be a less active and efficient market than the NASDAQ Global Market, the NASDAQ Capital Market or any other national exchange and will not provide investors with the liquidity that the NASDAQ Global Market, the NASDAQ Capital Market or a national exchange would offer.As of January 25, 2013, we had five market makers for our common stock which were Knight Capital Americas LLC, Buckman, Buckman and Reid, Inc., Monarch Bay Associates, LLC, ETrade Capital Markets LLC and Canaccord Genuity Inc. Stockholders As of January 25, 2013, the approximate number of registered holders of our common stock was 440; the number of issued and outstanding shares of our common stock was 45,318,839; and there were 770,000 shares of common stock subject to outstanding warrants, 2,414,332 shares of common stock subject to outstanding stock options, and 6,666,668 shares of common stock subject to outstanding convertible debentures. Dividends It is anticipated that cash dividends will not be declared on our common stock in the foreseeable future.Our dividend policy is subject to the discretion of our board of directors and depends upon a number of factors, including operating results, financial condition and general business conditions.Holders of our common stock are entitled to receive dividends as, if and when declared by our board of directors out of funds legally available therefor.We may pay cash dividends if net income available to stockholders fully funds the proposed dividends, and the expected rate of earnings retention is consistent with capital needs, asset quality and overall financial condition. 11 Sales of Unregistered Securities for the Fiscal Year Ended October 31, 2012 There were no sales of unregistered securities during the fiscal year ended October 31, 2012, other than those reported on Forms 10-Q and/or 8-K filed by Scivanta during the fiscal year ended October 31, 2012. Repurchases of Securities We did not repurchase any securities within the fourth quarter of the fiscal year covered by this report. Item 6.Selected Financial Data Scivanta is a smaller reporting company and is therefore not required to provide this information. Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operation We have provided below information about Scivanta’s financial condition and results of operations for the fiscal years ended October 31, 2012 and 2011.This information should be read in conjunction with Scivanta’s audited financial statements for the fiscal years ended October 31, 2012 and 2011 and the related notes thereto, which begin on page F-1 of this report. Background Scivanta is a Nevada corporation headquartered in Spring Lake, New Jersey.Scivanta currently does not sell any products or technologies.See “Item 1. Business – General.” On November 10, 2006, we acquired the exclusive world-wide rights to develop, manufacture and distribute the SCMS, a minimally invasive two-balloon esophageal catheter system used to monitor cardiac performance.The SCMS is currently in development stage, however, since the end of fiscal 2009 all development activity has ceased as we attempt to raise additional financing.See “Item 1. Business – Strategy for Business Development - SCMS.”Scivanta has not made a $105,000 payment due to Hickey under the Amended and Restated License Agreement regarding the SCMS and can be placed in default by the Licensor in accordance with the default provisions of the Amended and Restated License Agreement.See “Item 1. Business – Scivanta Agreements – SCMS License Agreement.” 12 Critical Accounting Policies The discussion and analysis of our financial condition is based upon the financial statements contained elsewhere herein, which have been prepared in accordance with accounting principles generally accepted in the United States of America.The preparation of these financial statements required us to make estimates and judgments that affect the reported amounts of assets, liabilities, expenses, and related disclosure of contingent assets and liabilities.On an on-going basis, we evaluate our estimates, including those related to bad debts, income taxes, contingencies and litigation.We based our estimates on historical experience and on various other assumptions that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying value of assets and liabilities that are not readily apparent from other sources.Actual results may differ from these estimates under different assumptions or conditions. We believe the following critical accounting policies affect the more significant judgments and estimates used in preparation of the financial statements contained elsewhere herein. Grant Revenue Revenue from grants to support product development is recognized when costs and expenses reimbursable under the grants have been incurred and payments under the grants become contractually due. Income Taxes Scivanta accounts for income taxes under Accounting Standard Codification (“ASC”) 740, “Income Taxes” (“ASC 740”).ASC 740 requires that we recognize a current tax liability or asset for current taxes payable or refundable and a deferred tax liability or asset for the estimated future tax effects of temporary differences and carryforwards to the extent they are realizable.We record a valuation allowance to reduce our deferred tax assets to the amount that is more likely than not to be realized.While Scivanta has considered future taxable income and ongoing prudent and feasible tax planning strategies in assessing the need for the valuation allowance, in the event we were to determine that we would be able to realize the deferred tax assets in the future in excess of the net recorded amount, an adjustment to the deferred tax asset would increase income in the period such determination was made.Likewise, deferred tax assets are reduced by a valuation allowance, when in our opinion, it is more likely than not that some portion or all of the deferred tax asset will not be realized. Stock Based Compensation Scivanta accounts for stock-based payments to employees in accordance with ASC 718, “Stock Compensation” (“ASC 718”).All stock-based payments to employees are grants of stock options that are recognized in the statement of operations based on their fair values at the date of grant. Scivanta accounts for stock-based payments to non-employees in accordance with ASC 718 and Topic 505-50, “Equity-Based Payments to Non-Employees.”All stock-based payments to non-employees are issuances of warrants that are recognized in the statement of operations based on the value of the vested portion of the warrant issuance as measured at its then-current fair value as of each financial reporting date. 13 Scivanta calculates the fair value of option grants and warrant issuances utilizing the Black-Scholes pricing model.The amount of stock-based compensation recognized during a period is based on the value of the portion of the awards that are ultimately expected to vest.ASC 718 requires forfeitures to be estimated at the time stock options are granted and warrants are issued and revised, if necessary, in subsequent periods if actual forfeitures differ from those estimates.The term “forfeitures” is distinct from “cancellations” or “expirations” and represents only the unvested portion of the surrendered stock option or warrant.Scivanta estimates forfeiture rates for all unvested awards when calculating the expense for a period.In estimating the forfeiture rate, Scivanta monitors both stock option and warrant exercises as well as employee and non-employee termination patterns. The resulting stock-based compensation expense for employee awards is generally recognized on a straight-line basis over the requisite service period of the award. Recent Accounting Pronouncements Applicable to Scivanta Scivanta does not believe there are any recently issued, but not yet effective, accounting standards that would have a significant impact on Scivanta’s financial position or results of operations. Results of Operations Grant Revenue.For the fiscal year ended October 31, 2012, grant revenue was $0 as compared to $131,979 of the fiscal year ended October 31, 2011.The $131,979 decrease in grant revenue for the fiscal year ended October 31, 2012 was due to the decrease in grant revenue related to the Qualifying Therapeutic Discovery Project (“QTDP”) grant awarded to Scivanta on October 29, 2010.The QTDP grant was awarded under a program created by the U.S. Patient Protection and Affordable Care Act of 2010.Pursuant to the terms of the QTDP grant, Scivanta was awarded $131,979, which amount was recognized as revenue during its fiscal year ended October 31, 2011. Net Sales.Scivanta discontinued all product sales during the fiscal year ended October 31, 2004 and currently does not have any recurring revenue. Research and Development.For the fiscal year ended October 31, 2012, research and development expenses were $21,721, as compared to $41,511 for the fiscal year ended October 31, 2011.The $19,790, or 48%, decrease in research and development expenses for the fiscal year ended October 31, 2012 was due to a $26,562 decrease in license costs associated with the Amended and Restated License Agreement, offset by a $6,772 increase in patent costs related to the SCMS. The amount of research and development expense to be incurred by us during the fiscal year ending October 31, 2013 will depend upon our ability to secure additional capital through an equity and/or debt financing or corporate partnerships.In the event that we are able to obtain additional capital sufficient to fund our research and development program, we would expect research and development expenses for the fiscal year ending October 31, 2013 to significantly increase.If we are unable to obtain additional capital sufficient to fund our research and development program, we would expect research and development expenses for the fiscal year ending October 31, 2013 to remain at the current level. 14 General and Administrative.For the fiscal year ended October 31, 2012, general and administrative expenses were $245,881, as compared to $728,187 for the fiscal year ended October 31, 2011.The $482,306, or 66%, decrease in general and administrative expenses for the fiscal year ended October 31, 2012 was primarily due to a $405,197 decrease in employee payroll and related tax and benefit costs primarily related to Messrs. LaVance and Gifford’s agreement with Scivanta, effective November 1, 2011, to waive salary due to each of them under their respective employment agreements until Scivanta is able to raise sufficient capital (see “Part III.Item 11.Executive Compensation – Employment Agreements”), a $38,000 decrease in director fees related to the directors’ agreement with Scivanta, effective November 1, 2011, to waive cash compensation due them until Scivanta is able to raise sufficient capital(see “Part III.Item 11.Executive Compensation – Director Compensation”), an $18,000 decrease in accounting fees and a $17,285 decrease in stock based compensation expense primarily related to stock options granted to employees and directors. The amount of general and administrative expense to be incurred by us during the fiscal year ending October 31, 2013 will depend upon our ability to secure additional capital through an equity and/or debt financing or corporate partnerships.In the event that we are able to obtain additional capital sufficient to fund our development and marketing of the SCMS, we would expect general and administrative expenses for the fiscal year ending October 31, 2013 to increase as we build the administrative infrastructure necessary to support the development and marketing of the SCMS.If we are unable to obtain additional capital sufficient to fund our development and marketing of the SCMS, we would expect general and administrative expenses for the fiscal year ending October 31, 2013 to decrease as we continue to reduce our operating activities. Operating Income.During the fiscal year ended October 31, 2012, we recognized a gain on the settlement of accounts payable related to certain vendor obligations of $13,428.During the fiscal year ended October 31, 2011, we recognized a gain of $48,434 on the settlement of accounts payable related to certain vendor obligations. Interest Expense.During the fiscal years ended October 31, 2012 and 2011, we incurred interest expense of $27,195 and $24,199, respectively, primarily related to convertible debentures.The $2,996, or 12%, increase in interest expense for the fiscal year ended October 31, 2012 was primarily due to the interest associated with the convertible debenture issued in May 2011 and the convertible debenture issued in August 2012. Loss on Conversion of Convertible Debentures.For the fiscal year ended October 31, 2012, Scivanta recognized a loss of $21,750 on the conversion of certain convertible debentures issued in February 2007 due to a reduction in the conversion price. Net Loss.For the fiscal year ended October 31, 2012, Scivanta had a net loss of $303,119, or $0.01 per share (basic and diluted), as compared to a net loss of $613,484 or $0.02 per share (basic and diluted), for the fiscal year ended October 31, 2011.The $310,365, or 51%, decrease in net loss for the fiscal year ended October 31, 2012 was primarily due to a $19,790 decrease in research and development expenses and a $482,306 decrease in general and administrative expenses, offset by a $131,979 decrease in grant revenue, a $35,006 decrease in the gain on the settlement of accounts payable and a $21,750 increase in the loss on conversion of convertible debentures. 15 Liquidity and Capital Resources As of October 31, 2012, Scivanta had a working capital deficiency of $677,298 and cash on hand of $64,325.The $18,080 increase in cash on hand from October 31, 2011 was primarily due to Scivanta’s receipt of $131,979 of gross proceeds related to the QTDP grant and the receipt of $100,000 of gross proceeds related to the convertible debenture issued in August 2012, offset by our continuing operating expenses. During the past several years, Scivanta has generally sustained recurring losses and negative cash flows from operations.We currently do not generate any revenue from operations.Our operations most recently have been funded through a combination of the sale of our convertible debentures and common stock and proceeds received from the QTDP grant. On January 23, 2013, Scivanta issued 5,882,352 shares of its common stock as payment of $200,000 of accrued compensation due to its officers, issued 500,001 shares of its common stock as payment of $17,000 of fees owed to its directors and a former director and issued 2,794,118 shares of its common stock to Century Capital as payment of $95,000 of office rent owed by Scivanta through January 31, 2013 ($80,000 accrued as of October 31, 2012). On January 25, 2013, Scivanta sold 4,454,455 shares of its common stock to a private investor.The gross proceeds received in connection with this private placement were $50,000. As of January 25, 2013, our cash position was approximately $84,600.Without any additional financing, we will only be able to continue our administrative operations, on a limited basis, for approximately six months from the filing date of this annual report on Form 10-K.We have reduced operating expenses and effective November 1, 2011, Scivanta’s officers agreed to waive the annual base salary due to them and the Scivanta’s directors agreed to waive the annual retainer and meeting fees due to them until Scivanta is able to raise sufficient capital that would provide Scivanta with the ability to pay cash compensation to its officers and directors.Scivanta has also deferred certain vendor payments until it secures sufficient additional financing.Our independent registered public accounting firm included an emphasis of a matter paragraph in their report included in this annual report on Form 10-K, which expressed substantial doubt about our ability to continue as a going concern.Our financial statements included herein do not include any adjustments related to this uncertainty. We currently do not have any lending relationships with commercial banks and do not anticipate establishing such relationships in the foreseeable future due to our limited operations and assets.We believe that our focus should be on obtaining additional capital through the private placement of our securities.We are pursuing potential equity and/or debt investors and have from time to time engaged placement agents to assist us in this initiative.While we are pursuing the opportunities and actions described above, there can be no assurance that we will be successful in our efforts.If we are unable to secure additional capital, we will explore other strategic alternatives, including, but not limited to, the sale of Scivanta.Any additional equity financing may result in substantial dilution to our stockholders. 16 Expenditures related to the development of the SCMS are at our discretion.Assuming that we are successful in obtaining additional financing, we estimate that we could potentially spend approximately $1,000,000 related to the development of the SCMS over the twelve month period following the financing. Inflation and Seasonality Inflation has had no material effect on the operations or financial condition of our business.In addition, our operations are not considered seasonal in nature. Item 7A.Quantitative and Qualitative Disclosures About Market Risk Scivanta is a smaller reporting company and is therefore not required to provide this information. Item 8.Financial Statements and Supplementary Data The financial statement and supplementary data of Scivanta called for by this item are submitted under a separate section of this report.Reference is made to the Index of Financial Statements contained on page F-1 of this annual report on Form 10-K. Item 9.Changes In and Disagreements with Accountants on Accounting and Financial Disclosure None. Item 9A.Controls and Procedures As required by Rule 13a-15 under the Exchange Act, as of the end of the period covered by this annual report on Form 10-K, Scivanta carried out an evaluation of the effectiveness of the design and operation of Scivanta's disclosure controls and procedures. This evaluation was carried out under the supervision and with the participation of Scivanta's management, including Scivanta's President and Chief Executive Officer and Scivanta’s Executive Vice President, Chief Financial Officer and Secretary, who concluded that Scivanta's disclosure controls and procedures are effective.There has been no change in Scivanta’s internal control over financial reporting during Scivanta’s last fiscal quarter that has materially affected, or is reasonably likely to materially affect, Scivanta's internal control over financial reporting. Disclosure controls and procedures are controls and other procedures that are designed to ensure that information required to be disclosed in Scivanta's reports filed or submitted under the Exchange Act is recorded, processed, summarized and reported, within the time periods specified in the rules and forms of the Securities and Exchange Commission (the “SEC”).Disclosure controls and procedures include, without limitation, controls and procedures designed to ensure that information required to be disclosed in Scivanta's reports filed under the Exchange Act is accumulated and communicated to management, including Scivanta's Chief Executive Officer and Chief Financial Officer, as appropriate, to allow timely decisions regarding required disclosure. 17 Management’s Annual Report on Internal Control Over Financial Reporting. The management of Scivanta is responsible for establishing and maintaining adequate internal control over financial reporting.Internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with accounting principles generally accepted in the United States of America.Internal controls over financial reporting include those policies and procedures that: (1)pertain to the maintenance of records that in reasonable detail accurately and fairly reflect the transactions and dispositions of the assets of Scivanta; (2)provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with accounting principles generally accepted in the United States of America, and that receipts and expenditures of Scivanta are being made only in accordance with authorizations of management and directors of Scivanta; and (3)provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of Scivanta’s assets that could have a material effect on the financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluations of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. Management conducted an evaluation of the effectiveness of Scivanta’s internal control over financial reporting based on the framework in Internal Control - Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission. Based on this evaluation, management concluded that the Scivanta’s internal control over financial reporting was effective as of October31, 2012. Changes in Internal Control Over Financial Reporting There has been no change in Scivanta’s internal control over financial reporting during Scivanta’s last fiscal quarter that has materially affected, or is reasonably likely to materially affect, Scivanta's internal control over financial reporting. Item 9B.Other Information Issuance of Common Stock as Payment of Certain Obligations On January 23, 2013, Scivanta issued 2,941,176 shares of its common stock to each of Mr. LaVance and Mr. Gifford (5,882,352 in aggregate) as full payment of $100,000 of accrued compensation due to each of Mr. LaVance and Mr. Gifford ($200,000 in aggregate). On January 23, 2013, Scivanta issued 500,001 shares of its common stock as full payment of $17,000 of fees owed to its current directors and a former director. 18 On January 23, 2013, Scivanta issued 2,794,118 shares of its common stock to Century Capital as payment of $95,000 of office rent owed by Scivanta through January 31, 2013 ($80,000 accrued as of October 31, 2012). In connection with each of the above issuances of shares of common stock, Scivanta relied on the exemption from registration for a private transaction not involving a public distribution provided by Section 4(2) of the Securities Act. Sale of Common Stock On January 25, 2013, Scivanta sold to a private investor 4,545,455 shares of its common stock at a per share price of $0.011, the quoted market price of Scivanta’s common stock on the date of closing the transaction.The gross proceeds received in connection with this private placement were $50,000. In connection with the issuance of these shares, Scivanta relied on the exemption from registration for a private transaction not involving a public distribution provided by Section 4(2) of the Securities Act. Issuance of Common Stock as Payment of Interest Due on Convertible Debentures On January 23, 2013, Scivanta issued 320,000 shares of its common stock to the February 2007 debenture holders in satisfaction of $16,000 of interest due for the period February 1, 2011 through January 31, 2012.The number of shares issued as payment of the interest due was calculated based on the market price of Scivanta’s common stock ($0.05 per share) as defined in the February 2007 debenture. On January 23, 2013, Scivanta issued 160,000 shares of its common stock to the May 2011 debenture holder in satisfaction of $8,000 of interest due for the period May 20, 2011 through May 19, 2012.The number of shares issued as payment of the interest due was calculated based on the market price of Scivanta’s common stock ($0.05 per share) as defined in the May 2011 debenture. In connection with each of the above issuances of shares of common stock, Scivanta relied on the exemption from registration for a private transaction not involving a public distribution provided by Section 4(2) of the Securities Act. 19 PART III Item 10. Directors, Executive Officers and Corporate Governance Directors Each director serves for a term set to expire at the next annual meeting of stockholders of Scivanta. The name, age, principal occupation or employment and biographical information of each member of the board of directors of Scivanta who served as of October 31, 2012 are set forth below: Name Age Principal Occupation or Employment David R. LaVance 59 Chairman of the Board, President and Chief ExecutiveOfficer of Scivanta and Integrated Environmental Technologies, Ltd. Thomas S. Gifford 44 Executive Vice President, Chief Financial Officer and Secretary of Scivanta and Integrated Environmental Technologies, Ltd. Lawrence M. Levy 74 Retired Partner of Brown Rudnick LLP Anthony Giordano, III 47 President and Chief Executive Officer of Colonial American Bank There are no family relationships among the current executive officers and directors of Scivanta.At any time during the past five years, none of the current executive officers or directors of Scivanta have served as directors of any company with a class of securities registered pursuant to Section 12 of the Exchange Act or subject to the requirements of Section 15(d) of the Exchange Act or any company registered as an investment company under the Investment Company Act of 1940, as amended, except for Mr. LaVance who serves as the chairman of Hologic, Inc. (NASDAQ:HOLX) and also serves as the chairman of Integrated Environmental Technologies, Ltd. (OTC:IEVM) and Mr. Levy, who serves as a director of Hologic, Inc. (NASDAQ:HOLX). Biographical Information David R. LaVance:Mr. LaVance has served as Scivanta’s President and Chief Executive Officer and the Chairman of its board of directors since March 21, 2003.He also is the President and co-founder of Century Capital which was founded in 1997.Since May 2011, he has also served as the Chairman, President and Chief Executive Officer of Integrated Environmental Technologies, Ltd. (OTC:IEVM), a publicly traded company that develops and manufactures proprietary equipment which it uses to produce and distribute environmentally friendly disinfecting and cleaning solutions.Mr. LaVance was a Managing Director of KPMG Health Ventures, an advisory group providing investment banking services to healthcare companies from 1995 through 1997.Prior to joining KPMG Health Ventures, Mr. LaVance was a founder of Physicians Data Corporation, a health informatics company formed in 1994, and served as the President of Nuclear Care, Inc., a nuclear imaging clinical services provider from 1992 through 1995.Before founding Nuclear Care, Mr. LaVance held a series of operating positions with Dornier MedTech America, Inc., a medical device company that specializes in lithotriptors and other medical devices, ultimately serving as the President of Dornier MedTech in Japan from 1990 to 1992.Mr. LaVance currently is the chairman of the board of directors of Hologic, Inc. (NASDAQ:HOLX), a publicly traded medical device company specializing in digital imaging.Mr. LaVance received a B.A. degree from Furman University and a J.D. degree from Washington College of Law of the American University. As our President and Chief Executive Officer, Mr.LaVance has direct responsibility for Scivanta’s strategy and operations.This position, together with his many years of experience in corporate management, makes him an invaluable contributor to the board. 20 Thomas S. Gifford:Mr. Gifford has served as Scivanta’s Executive Vice President, Chief Financial Officer and as a director since March 21, 2003, and has served as the Secretary of Scivanta since July 22, 2003.Mr. Gifford is also the Vice President and co-founder of Century Capital.Since May 2011, he has also served as the Executive Vice President, Chief Financial Officer and Secretary of Integrated Environmental Technologies, Ltd. (OTC:IEVM), a publicly traded company that develops and manufactures proprietary equipment which it uses to produce and distribute environmentally friendly disinfecting and cleaning solutions.He is a licensed attorney in New York and New Jersey and is a Certified Public Accountant.He was formerly a Manager and Associate Director of KPMG Health Ventures.Prior to KPMG Health Ventures, Mr. Gifford was an accountant for KPMG Peat Marwick LLP from 1990 through 1994, where he provided auditing and financial due diligence services to various publicly traded and privately held emerging technology companies.Mr. Gifford currently serves on the board of directors of Maloy Risk Services, Inc., a privately held insurance brokerage.Mr. Gifford received a B.S. degree from Rutgers University and a J.D. degree from Seton Hall University School of Law. Mr.Gifford’s mix of leadership, management, strategic, operation and finance skills and experience enable him to provide important accounting and finance experience and operational insights to the board. Lawrence M. Levy:Mr.Levy has served as a director of Scivanta since March 15, 2007.He retired from the position of Senior Counsel at Brown Rudnick LLP, an international law firm, in January 2011.Mr. Levy had been Senior Counsel at Brown Rudnick since February 2005 and, for more than 30 years before that, had been a Partner at Brown Rudnick, specializing in corporate and securities law. Mr.Levy is also a member of the boards of directors of Hologic, Inc. (NASDAQ: HOLX), a publicly traded medical device company specializing in digital imaging, Option N.V. of Belgium, a broadband wireless company specializing in data cards, embedded wireless modules, fixed mobile devices and related software and the Facing History and Ourselves National Foundation. Mr.Levy received a B.A. from Yale University and a L.L.B. from Harvard Law School.Mr.Levy’s mix of leadership, management, strategic and legal skills and experience enable him to provide important legal experience and governance insights to the board. Anthony Giordano, III:Mr. Giordano has served as a director of Scivanta since March 15, 2007.He is currently the President and Chief Executive Officer and a director of Colonial American Bank, which is currently headquartered in Horsham, Pennsylvania.From January 1, 2005 through November 30, 2010, Mr. Giordano served as the Senior Executive Vice President, Chief Financial Officer, Treasurer and Assistant Secretary of Central Jersey Bancorp (formerly Monmouth Community Bancorp), a publicly traded bank holding company (NASDAQ:CJBK), and its wholly-owned subsidiary, Central Jersey Bank, N.A. (formerly Monmouth Community Bank, N.A.), from January 1, 2005 through date of the consummation of the merger of Central Jersey Bancorp and Kearny Financial Corp. on November 30, 2010. Prior to the consummation of the combination of Monmouth Community Bancorp and Allaire Community Bank on January 1, 2005, he served as an Executive Vice President and the Chief Financial Officer, Treasurer and Secretary of Monmouth Community Bancorp and its bank subsidiary, Monmouth Community Bank, N.A. Prior to joining Monmouth Community Bank, N.A. in May 1998, Mr. Giordano was employed by PNC Bank (formerly Midlantic Bank), where he served as Real Estate Banking Officer from 1996 to 1998 and Senior Accountant/Financial Analyst from 1994 to 1996. From 1988 to 1994, Mr. Giordano served in various positions at Shadow Lawn Savings Bank, including Budget and Financial Planning Manager and Financial Analyst. Mr. Giordano received an M.B.A. degree from Monmouth University and a B.S. degree in finance from Kean University.Mr.Giordano’s mix of leadership, management, strategic and finance skills and experience enable him to provide important accounting and finance experience and management insights to the board. 21 Executive Officers The executive officers serve in accordance with Scivanta’s bylaws and at the discretion of Scivanta’s board of directors.The name, age, current position and biographical information of each executive officer of Scivanta are set forth below: Name Age Capacities in which Served David R. LaVance 59 Chairman of the Board, President and Chief Executive Officer Thomas S. Gifford 44 Executive Vice President, Chief Financial Officer and Secretary For the biographical information for David R. LaVance and Thomas S. Gifford, see “Item 10. Directors, Executive Officers and Corporate Governance - Directors.” Corporate Governance Meetings and Committees of the Board of Directors The board of directors conducts business through meetings of the board or by unanimous written consents of the board.In addition, the board sometimes conducts business through its committees, including an audit committee and compensation committee.The board for fiscal 2012 consisted of David R. LaVance, Thomas S. Gifford, Lawrence M. Levy and Anthony Giordano, III.Each of Mr. Levy and Mr. Giordano qualify as independent directors in accordance with NASDAQ’s definition of “independent director” and the rules and regulations of the SEC. Audit Committee The audit committee for fiscal 2012 consisted of Lawrence M. Levy and Anthony Giordano, III, who is the chairman of the audit committee.Each of Mr. Giordano and Mr. Levy qualify as an independent director in accordance with the rules of NASDAQ and the rules and regulations of the SEC.In addition, the board has determined that Mr. Giordano qualifies as a financial expert pursuant to SEC rules.The audit committee’s primary responsibility is to assist the board in fulfilling its oversight responsibilities with respect to financial reports and other financial information, as well as such other responsibilities set forth in the amended and restated charter of the audit committee which was adopted on May 14, 2004 and is available for viewing on Scivanta’s website at www.scivanta.com. 22 Compensation Committee The compensation committee for fiscal 2012 consisted of Lawrence M. Levy and Anthony Giordano, III.There is currently no chairman of the compensation committee.Each of Mr. Giordano and Mr. Levy qualify as an independent director in accordance with the rules of NASDAQ and the rules and regulations of the SEC.The compensation committee does not have a formal charter.The compensation committee is responsible for determining whether Scivanta’s compensation and benefits packages are suitable and do not provide excessive benefits or result in material financial loss to Scivanta or create incentives for excessive risk taking.The compensation committee is also responsible for approving compensation packages and plans for senior management and recommending to the board compensation packages for directors. The objective of Scivanta’s executive and director compensation is to enhance Scivanta’s long-term profitability by providing compensation that will attract and retain superior talent, reward performance and align the interests of the executive officers and directors with the long-term interests of the stockholders of Scivanta.Compensation packages for executives may include salaries, bonuses, vacations, termination benefits, profit-sharing plans, contributions to employee pension plans, stock option and stock purchase plans, indemnification agreements and employment/change of control contracts.Compensation packages for directors may include cash retainers, meetings fees, stock option and stock purchase plans and indemnification agreements. When reviewing the proposed compensation packages, the compensation committee will consider:(1) the combined value of all cash and noncash benefits provided to the individual or individuals; (2) the compensation history of the individual or individuals as compared to other individuals with comparable expertise at Scivanta; (3) the financial condition and prospects of Scivanta; (4) comparable compensation packages at similar companies based upon such factors as revenue, profitability and size. Executive Sessions of Nonemployee Directors The board and its committees hold executive sessions of its nonemployee directors generally at each meeting.The chairman of the audit committee serves as the chairperson for these executive sessions. Communications between Stockholders and the Board Interested parties, including stockholders, may communicate directly with the chairman of the audit committee or the nonemployee directors as a group by writing to those individuals or the group at the following address: Scivanta Medical Corporation, 215 Morris Avenue, Spring Lake, New Jersey 07762.If correspondence is received by the corporate secretary, it will be forwarded to the appropriate person or persons in accordance with the procedures adopted by a majority of the independent directors of the board.When reporting a concern, please supply sufficient information so that the matter may be addressed properly. Although you are encouraged to identify yourself to assist Scivanta in effectively addressing your concern, you may choose to remain anonymous, and Scivanta will use its reasonable efforts to protect your identity to the extent appropriate or permitted by law. 23 Section 16 Compliance Section 16(a) of the Exchange Act requires Scivanta’s directors, executive officers and persons who own more than 10% of Scivanta’s common stock on Forms 3, 4 and 5 with the SEC.Executive officers, directors and greater than 10% beneficial owners are required by SEC regulations to furnish Scivanta with copies of all Forms 3, 4 and 5 reports they file. Scivanta believes that all filings required to be made by its directors, executive officers andpersons who own more than 10% of Scivanta’s common stock pursuant to Section 16(a) of the Exchange Act have been filed within the time periods prescribed. Chief Executive and Senior Financial Officer Code of Ethics The chief executive and senior financial officers of Scivanta are subject to high standards of honest and ethical conduct when conducting the affairs of Scivanta.All such individuals must act ethically at all times in accordance with the policies contained in Scivanta's Chief Executive and Senior Financial Officer Code of Ethics.The Chief Executive and Senior Financial Officer Code of Ethics is available on Scivanta’s website at www.scivanta.com. 24 Item 11.Executive Compensation The following table sets forth information concerning the annual and long-term compensation for services in all capacities to Scivanta for the fiscal years ended October 31, 2012 and 2011 of any person who served as Scivanta’s President and Chief Executive Officer during the fiscal year ended October 31, 2012 and each other executive officer of Scivanta whose total annual salary and bonus for the fiscal year ended October 31, 2012 exceeded $100,000.For purposes of this annual report on Form 10-K, Mr. LaVance and Mr. Gifford are each considered a “Named Executive Officer.” SUMMARY COMPENSATION TABLE Name and Principal Position Year Salary Bonus Stock Awards Option Awards Non-Equity Incentive Plan Compensation ($) Non-Qualified Deferred Compensation Earnings All Other Compensation ($) Total David R. LaVance, President and Chief Executive Officer $ Thomas S. Gifford, Executive Vice President, Chief Financial Officer and Secretary (2) $ Amounts shown do not reflect compensation actually received by the Named Executive Officer.Instead, the amounts shown are the compensation costs we recognized in the fiscal years 2012 and 2011 in accordance with ASC 718.The accounting for stock based compensation and the assumptions used to calculate the value of the option grants are set forth under Note 3 “Summary of Significant Accounting Policies – Stock Based Compensation” and Note 8 “Stockholders’ Equity,” respectively, of our audited financial statements for the fiscal years ended October 31, 2011 and 2010 and the related notes thereto, which begin on page F-1 of this annual report on Form 10-K. Although Mr. Gifford received no salary or bonus for the fiscal year ended October 31, 2012, he has been included as a Named Executive Officer inasmuch as he and Mr. LaVance are the only executive officers of Scivanta. Employment Agreements On January 1, 2008, Scivanta entered into an executive employment agreement with each of David R. LaVance, Scivanta’s President and Chief Executive Officer, and Thomas S. Gifford, Scivanta’s Executive Vice President, Chief Financial Officer and Secretary (collectively, the “Employment Agreements”).The term of each of the Employment Agreements commenced on January 1, 2008 and renew annually, unless terminated as provided in the Employment Agreements.Pursuant to the original terms of the Employment Agreements, both Messrs. LaVance and Gifford were to be paid an annual base salary of $275,000.In addition, both Messrs. LaVance and Gifford shall participate in Scivanta’s benefit programs and shall be eligible to receive an annual performance bonus based on the achievement of certain performance objectives as determined by the compensation committee of Scivanta’s board of directors. 25 Effective February 1, 2010, each of Messrs. LaVance and Gifford agreed to reduce the annual base salary due to each of them to $200,000.Effective November 1, 2011, each of Messrs. LaVance and Gifford agreed to reduce the annual base salary due to them to $0 until Scivanta has raised sufficient capital that would provide Scivanta the ability to pay either the original base salary of $275,000 or the reduced base salary of $200,000 or some other amount as mutually agreed upon by each of Mr. LaVance and/or Mr. Gifford and Scivanta’s board of directors. In the event that Mr. LaVance or Mr. Gifford is terminated without Good Cause (as defined in the Employment Agreements and used herein), or Mr. LaVance or Mr. Gifford terminates his employment for Good Reason (as defined in the Employment Agreements and used herein), Mr. LaVance or Mr. Gifford, as the case may be, will be entitled to receive a severance payment equal to his annual base salary in effect on the date of termination. In addition, in the event that within one-hundred eighty days of a Change of Control (as defined in the Employment Agreements and used herein) of Scivanta, the employment of Mr. LaVance or Mr. Gifford is terminated by Scivanta or its successor without Good Cause, or Mr. LaVance or Mr. Gifford terminates his employment with Scivanta or its successor for Good Reason, Mr. LaVance or Mr. Gifford, as the case may be, shall be paid a severance payment; provided however, that if the termination of employment occurs prior to the Change of Control, the Change of Control must have been considered by Scivanta at the time of termination for Mr. LaVance or Mr. Gifford to be entitled to the severance payment.The amount of the severance payment will be equal to two times the sum of Mr. LaVance’s or Mr. Gifford’s annual base salary in effect immediately prior to the termination of Mr. LaVance’s or Mr. Gifford’s employment and an amount which is the lesser of (1) $150,000 and (2) the aggregate amount of any bonuses paid to Mr. LaVance or Mr. Gifford during the twelve months prior to the earlier of (A) the effective date of the Change of Control and (B) the date Mr. LaVance’s or Mr. Gifford’s employment terminates with Scivanta. Pursuant to the Employment Agreements, any severance payment to be paid by Scivanta to Mr. LaVance or Mr. Gifford is subject to Scivanta and Mr. LaVance or Mr. Gifford entering into and not revoking a release of claims in favor of Scivanta. Each of Mr. LaVance and Mr. Gifford has agreed that (a) during the term of his employment with Scivanta and (b) for one year after the termination of his employment with Scivanta, he will not, directly or indirectly, be employed by, provide consulting services to or have any ownership interest (as a stockholder, partner or otherwise) in any Competing Business (as defined in the Employment Agreements), except for as permitted in the Employment Agreements. Each of Mr. LaVance and Mr. Gifford has also agreed that (a) during the term of his employment with Scivanta, and (b) for a period of three years after the termination of his employment with Scivanta, he will not recruit any employee of Scivanta or solicit, divert or take away the business or patronage of any of the clients, customers or accounts of Scivanta that were served by Scivanta while he was employed by Scivanta. Effective October 31, 2011, Messrs. LaVance and Gifford agreed to forfeit an aggregated $824,170 of accrued compensation due under the Employment Agreements, which Scivanta recorded as additional paid-in capital for the fiscal year ended October 31, 2011.Of this amount, $741,670 related to salary payments due to Messrs. LaVance and Gifford and $82,500 related to bonus payments due to Messrs. LaVance and Gifford for the fiscal year ended October 31, 2008.After giving effect to the above forfeitures of accrued compensation, as of October 31, 2011, Scivanta had accrued $200,000 of compensation payments related to the Employment Agreements.On January 23, 2013, Scivanta issued 5,882,352 shares of common stock (2,941,176 shares of common stock to each of Mr. LaVance and Mr. Gifford) as full payment of the $200,000 of accrued compensation due under the Employment Agreements. 26 Outstanding Equity Awards at Fiscal Year-End The following table provides information about all equity compensation awards held by the Named Executive Officers at October 31, 2012. OUTSTANDING EQUITY AWARDS AT FISCAL YEAR-END Option Awards Stock Awards Name Date of Grant Number of Securities Underlying Unexercised Options(#) Exercisable Number of Securities Underlying Unexercised Options (#) Unexercisable Equity Incentive Plan Awards:Number of Securities Underlying Unexercised Unearned Options (#) Option Exercise Price ($) Option Expiration Date Number of Shares or Units of Stock That Have Not Vested (#) Market Value of Shares or Units of Stock That Have Not Vested ($) Equity Incentive Plan Awards:Number of Unearned Shares, Units or Other Rights That Have Not Vested (#) Equity Incentive Plan Awards:Market or Payout Value of Unearned Shares, Units or Other Rights That Have Not Vested ($) David R. LaVance President and Chief Executive Officer 5/14/04 $ 5/14/14 $ $ 2/5/07 $ 2/5/17 $ $ 1/1/08 $ 1/1/18 $ $ 1/21/09 $ 1/21/19 $ $ Thomas S. Gifford Executive Vice President, Chief Financial Officer and Secretary 5/14/04 $ 5/14/14 $ $ 2/5/07 $ 2/5/17 1/1/08 $ 1/1/18 $ $ 1/21/09 $ 1/21/19 $ $ Represents 200,000 shares subject to the warrant issued on May 14, 2004 to Century Capital to purchase a total of 700,000 shares of Scivanta’s common stock.Mr. LaVance and Mr. Gifford are principals of Century Capital.Each of Mr. LaVance and Mr. Gifford disclaims beneficial ownership of these shares except to the extent of his ownership interest in Century Capital. On February 5, 2007, Scivanta granted a non-qualified stock option to purchase 500,000 shares of its common stock pursuant to the 2002 Equity Incentive Plan to each of Messrs. LaVance and Gifford. On January 1, 2008, Scivanta granted a non-qualified stock option to purchase 100,000 shares of its common stock under the 2007 Equity Incentive Plan to each of Messrs. LaVance and Gifford. On January 21, 2009, Scivanta granted a non-qualified stock option to purchase 250,000 shares of its common stock under the 2007 Equity Incentive Plan to each of Messrs. LaVance and Gifford. 27 Director Compensation The following table sets forth information concerning the compensation of the board of directors who are not Named Executive Officers for the fiscal year ended October 31, 2012. Name Fees Earned or Paid inCash ($) (1) Stock Awards Option Awards ($) (2) Non-Equity Incentive Plan Compensation Change in Pension Value and Non-Qualified Deferred Compensation Earnings All Other Compensation Total Lawrence M. Levy $ Anthony Giordano, III $ Effective January 1, 2008, compensation for Scivanta’s independent directors as approved by the compensation committee was as follows:(a) annual retainer of $10,000; (b) in-person daily meeting fee of $2,000; and (c) telephonic meeting fee of $500.Effective November 1, 2011, each of Scivanta’s independent directors agreed to waive the annual retainer and meeting fees due to them until Scivanta is able to raise sufficient capital that would provide it the ability to pay cash compensation to its independent directors. As of October 31, 2012, the aggregate number of shares of Scivanta common stock underlying options granted to each director were as follows:Lawrence M. Levy – 60,000 shares; and Anthony Giordano, III – 68,000 shares. Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters Security Ownership of Certain Beneficial Owners and Management The following table sets forth information as of January 25, 2013, with respect to the beneficial ownership (as defined in Rule 13d-3 of the Exchange Act) of Scivanta’s common stock, which is the only class of Scivanta capital stock with shares issued and outstanding, by (1) each director and nominee for director of Scivanta, (2) each of the Named Executive Officers, (3) each person or group of persons known by Scivanta to be the beneficial owner of greater than 5% of Scivanta’s outstanding common stock, and (4) all directors and executive officers of Scivanta as a group.Beneficial ownership is determined in accordance with the rules of the SEC and generally includes voting or investment power with respect to securities.Except as indicated by footnote, the persons named in the table below have sole voting power and investment power with respect to the shares of Scivanta common stock shown as beneficially owned by them. 28 Name of Beneficial Owner Number of Shares Beneficially Owned (1) Percent of Class David R. LaVance (2)(3)(4)(5) % Thomas S. Gifford (3)(5)(6)(7) % Lawrence M. Levy (3)(8) * Anthony Giordano, III (3)(9) * Zanett Opportunity Fund, Ltd. (10)(11) % Zachary E. McAdoo (12)(13) % Richard S. Rimer (14) % CMD Investment Group, LLC (15) % All directors and executive officers as a group (4)(5)(7)(8)(9) % * Represents less than 1% of the issued and outstanding shares of Scivanta’s common stock. In accordance with Rule 13d-3 of the Exchange Act, a person is deemed to be the beneficial owner, for purposes of this table, of any shares of Scivanta’s common stock if he, she or it has voting or investment power with respect to such shares.This includes shares (a) subject to options and warrants exercisable within sixty days of January 25, 2013, and (b) (1) owned by a spouse, (2) owned by other immediate family members, or (3) held in trust or held in retirement accounts or funds for the benefit of the named individuals, over which shares the person named in the table may possess voting and/or investment power. Such person serves as Scivanta’s President and Chief Executive Officer. Such person serves as a director of Scivanta and maintains a mailing address of 215 Morris Avenue, Spring Lake, New Jersey07762. Includes 850,000 shares currently available for purchase under the options granted by Scivanta to Mr. LaVance on February 5, 2007, January 1, 2008 and January 21, 2009.Also, includes 310,938shares held by the LaVance Trust for Children, a trust established for the benefit of Mr. LaVance’s children.Mr. LaVance disclaims beneficial ownership of the shares held in trust. Includes 200,000 shares currently available for purchase under the warrant issued on May 14, 2004 to Century Capital.Mr. LaVance and Mr. Gifford are the principals of Century Capital.Each of Mr. LaVance and Mr. Gifford disclaims beneficial ownership of these shares except to the extent of his ownership in Century Capital. Such person serves as Scivanta’s Executive Vice President, Chief Financial Officer and Secretary. Includes 850,000 shares currently available for purchase under the options granted by Scivanta to Mr. Gifford on February 5, 2007, January 1, 2008 and January 21, 2009.Also includes 310,938 shares held by the LaVance Trust for Children.Mr. Gifford is the trustee for the LaVance Trust for Children.Mr. Gifford disclaims beneficial ownership of the shares held in trust. Includes 35,000 shares currently available for purchase under the option granted by Scivanta to Mr. Levy on January 21, 2009. Includes 39,000 shares currently available for purchase under the option granted by Scivanta to Mr. Giordano on January 21, 2009. Zanett Opportunity Fund, Ltd. (“Zanett”) maintains a mailing address at Appleby Spurling, Canon’s Court, 22 Victoria Street, P.O. Box HM 1179 Hamilton, HM EX, Bermuda. Includes 3,333,333 shares available upon the conversion, at the current conversion price $0.03 per share, of an 8% convertible debenture issued to Zanett on May 20, 2011 and 2,500,000 shares available upon the conversion, at the current conversion price $0.04 per share, of an 8% convertible debenture issued to Zanett on August 15, 2012.Also includes 4,545,455 shares held by Zachary E. McAdoo, President of McAdoo Capital, Inc., the investment manager to Zanett.Zanett disclaims beneficial ownership of the 4,545,455 shares owned by Mr. McAdoo. 29 Mr. McAdoo maintains a mailing address of 635 Madison Avenue, 15th Floor, New York, New York 10022. Includes 3,333,333 shares available upon the conversion, at the current conversion price $0.03 per share, of an 8% convertible debenture issued to Zanett on May 20, 2011 and 2,500,000 shares available upon the conversion, at the current conversion price $0.04 per share, of an 8% convertible debenture issued to Zanett on August 15, 2012.Also includes 3,234,239 shares held by Zanett.Mr. McAdoo is the President of McAdoo Capital, Inc., the investment manager to Zanett.Mr. McAdoo disclaims beneficial ownership of the shares held by Zanett or available to Zanett upon conversion of the convertible debentures. Mr. Rimer maintains a mailing address at 17 Chemin De La Sapinere, 1253 Vandoeuvres, Geneva, Switzerland. CMD Investment Group maintains a mailing address at 12 Perrine Circle, Perrineville, New Jersey 08535. Stock Option Plans Scivanta currently has two stock option plans in place:the 2002 Equity Incentive Plan and the 2007 Equity Incentive Plan (collectively, the “Equity Incentive Plans”).The 2002 Equity Incentive Plan was approved by the stockholders on July 5, 2002.The aggregate number of shares of common stock which could have been awarded under the 2002 Equity Incentive Plan was 2,000,000.As of October 31, 2012, options to purchase 1,470,000 shares of Scivanta’s common stock were outstanding under the 2002 Equity Incentive Plan.As a result of the adoption of the 2007 Equity Incentive Plan, no further awards are permitted under the 2002 Equity Incentive Plan. On May 31, 2007, the stockholders approved Scivanta’s 2007 Equity Incentive Plan.The aggregate number of shares of common stock which may be awarded under the 2007 Equity Incentive Plan is 3,000,000, subject to adjustment as provided in the 2007 Equity Incentive Plan.As of October 31, 2012, options to purchase 1,025,332 shares of Scivanta’s common stock were outstanding under the 2007 Equity Incentive Plan. Securities Authorized for Issuance under Equity Compensation Plans The following table provides information as of October 31, 2012 on the number of shares of Scivanta’s common stock to be issued upon the exercise of outstanding options under the Equity Incentive Plans and upon the exercise of outstanding warrants issued by Scivanta as compensation outside of the Equity Incentive Plans and the number of shares of Scivanta’s common stock remaining available for future issuance under the Equity Incentive Plans. 30 EQUITY COMPENSATION PLAN TABLE Plan Category Number of securities to be issued upon exercise of outstanding options and warrants Weighted-average exercise price of outstanding options and warrants Number of securities remaining available for future issuance under equity compensation plans Equity compensation plan approved by security holders (1) $ Equity compensation arrangements not approved by security holders (2) 680,000 $ Total 3,175,332 $ 1,974,668 Scivanta currently has two equity compensation plans, the 2002 Equity Incentive Plan and the 2007 Equity Incentive Plan.Both of these plans are described herein and each has been approved by Scivanta’s stockholders.As a result of the adoption of the 2007 Equity Incentive Plan, no further awards are permitted under the 2002 Equity Incentive Plan. Represents warrants to purchase common stock which were issued and outstanding as of October 31, 2012.See discussion below for additional information. Equity Compensation Arrangements Not Approved by the Security Holders Warrants Issued to Consultants Dated October 23, 2008 On October 23, 2008, Scivanta issued warrants to purchase an aggregate of 120,000 shares of common stock to Donald D. Hickey, M.D. and Clas E. Lundgren, M.D., Ph.D. as consideration for their service as product development consultants to Scivanta.Each of the warrants has a five year term and is exercisable at $0.20 per share.As of October 31, 2012, all 120,000 shares underlying the warrants were available for purchase. Warrant Issued to Consultant Dated April 28, 2008 On April 28, 2008, Scivanta issued a warrant to purchase 125,000 shares of common stock to Rivertek Medical Systems, Inc. as partial consideration for its services as a product development consultant to Scivanta.The warrant has a five year term and is exercisable at $0.13 per share.As of October 31, 2012, all 125,000 shares underlying the warrant were available for purchase. Warrant Issued to Consultant Dated April 1, 2008 On April 1, 2008, Scivanta issued a warrant to purchase 150,000 shares of common stock to Catalyst Financial Resources LLC (“Catalyst”) as partial consideration for the services to be provided by Catalyst to Scivanta as an investor relations consultant.The warrant has a five year term.As of October 31, 2012, 75,000 shares underlying the warrant were available for purchase (37,500 exercisable at $0.20 per share and 37,500 exercisable at $0.25 per share) and 75,000 shares underlying the warrant were cancelled. 31 Warrants Issued to Consultants Dated November 1, 2007 On November 1, 2007, Scivanta issued warrants to purchase an aggregate of 160,000 shares of common stock to Harvey Sacks, MD, Andrew D. Shaw, MD and Paul Sierzenski, MD as partial consideration for their service as medical consultants to Scivanta.Each of the warrants has a five year term and is exercisable at $0.13 per share.As of October 31, 2012, all 160,000 shares underlying the warrants were available for purchase. Warrant Issued to Century Capital Dated May 14, 2004 On May 14, 2004, Scivanta issued a warrant to purchase 700,000 shares of common stock to Century Capital as partial consideration for consulting services.The warrant has a ten year term and is exercisable at $0.04 per share.As of October 31, 2012, 500,000 shares underlying the warrant had been purchased and 200,000 shares underlying the warrant were available for purchase. Item 13.Certain Relationships and Related Transactions and Director Independence Certain Relationships and Related Transactions David R. LaVance, Scivanta’s Chairman, President and Chief Executive Officer, and Thomas S. Gifford, the Scivanta’s Executive Vice President, Chief Financial Officer and Secretary, are principals of Century Capital, a consulting firm.Effective February 1, 2007, Scivanta and Century Capital entered into a Sublease Agreement pursuant to which Scivanta rents office space approximating 2,000 square feet inside Century Capital’s existing offices.In addition, Scivanta rents office furniture and other equipment from Century Capital.This agreement has a month to month term that requires sixty days written notice to terminate and a monthly rental fee of $5,000.Scivanta is responsible for all operating costs associated with the office space, including utilities, maintenance and property taxes. During the fiscal year ended October 31, 2012, Scivanta was billed $72,374 pursuant to the terms of the Sublease Agreement.As of October 31, 2012, Scivanta owed Century Capital $80,000 for rent due under the Sublease Agreement and $2,651 for other expenses, which amounts are included in accounts payable – related party.Subsequent to October 31, 2012, $2,651 of the amount due to Century Capital was paid by Scivanta in cash and the remaining $80,000 due to Century Capital was paid by Scivanta through the issuance of shares of Scivanta’s common stock.See “Part II.Item 9B – Other Information.” Director Independence Lawrence M. Levy and Anthony Giordano, III each qualify as independent directors in accordance with NASDAQ’s definition of “independent director” and the rules and regulations of the SEC.Messrs. Levy and Giordano also serve on the audit committee and qualify as independent directors for the audit committee in accordance with NASDAQ’s definition of “independent director” and the rules and regulations of the SEC. 32 Item 14.Principal Accountant Fees and Services Audit Fees.Scivanta was billed $42,000 by WeiserMazars LLP for audit fees relating to Scivanta’s fiscal year ended October 31, 2012 and was billed $50,000 for audit fees relating to Scivanta’s fiscal year ended October 31, 2011.Audit fees incurred in each of the fiscal years ended October 31, 2012 and 2011 consisted of fees for the audit of Scivanta’s annual financial statements and review of quarterly financial statements. Audit Related Fees.Scivanta did not incur any fees associated with audit related services with WeiserMazars LLP, or any other accounting firm, relating to fiscal years ended October 31, 2012 and 2011.Audit-related fees are fees for assurance and related services, including primarily employee benefit plan audits, due diligence related to acquisitions, accounting consultations in connection with acquisitions, consultation concerning financial accounting and reporting standards and consultation concerning matters related to Section 404 of the Sarbanes Oxley Act of 2002. Tax Fees.Scivanta did not incur any fees associated with tax services relating to the fiscal years ended October 31, 2012 and 2011. All Other Fees.Scivanta did not incur any fees associated with non-audit services with WeiserMazars LLP, or any other accounting firm, relating to fiscal years ended October 31, 2012 and 2011. Pre-Approval Policies and Procedures.The audit committee is responsible for appointing, setting compensation and overseeing the work of the independent registered public accounting firm.In accordance with its charter, the audit committee approves, in advance, all audit and permissible non-audit services to be performed by the independent registered public accounting firm.Such approval process ensures that the independent registered public accounting firm does not provide any non-audit services to Scivanta that are prohibited by law or regulation. PART IV Item 15.Exhibits and Financial Statement Schedules (a) Exhibits Reference is made to the Index of Exhibits beginning on page E-1 of this report. (b)Financial Statement Schedules Reference is made to the Index of Financial Statements on page F-1 of this report.No schedules are included with the financial statements because the required information is inapplicable or is presented in the financial statements or notes thereto. 33 SIGNATURES In accordance with Section 13 or 15(d) of the Exchange Act, the Registrant has caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. DATE:
